Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0070231 (“Park” or “P”).
Regarding claim 1, P teaches an antenna structure (that of fig 6), comprising: a substrate (1430); a horizontal radiator (1420) on or in the substrate (as shown); a vertical radiator (1410) in the substrate (as shown) and comprising: at least one vertical conductor (720s, as shown in fig 2A); and a plurality of planar metal structures (710s, as shown in fig 2A) electrically connected through the at least one vertical conductor (as shown in fig 2A); and a metal branch (the input shown on the left side of switch 1450) selectively coupled to the vertical radiator (0099 and fig 13C indicate the branch of 1450 is selectively coupled to 1410).
Regarding claim 3, P teaches a first switch (1450) coupled between the metal branch and one of the planar metal structures for switching a current distribution of the vertical radiator (as shown in fig 6B).
Regarding claim 4, P may fail to teach that the first switch is a diode, a field effect transistor (FET) or a metal oxide semiconductor (MOS) FET. However, use of any one of these items as a switch was old and well-known, and, hence, obvious.
Regarding claim 5, P teaches that the planar metal structures comprise at least one of a metal strip and a metal plate that has one or more open slots (as shown in fig 2A).
Regarding claim 9, P teaches that the metal branch is floated in a status in which the metal branch is coupled to the vertical radiator (0099 and fig 13C indicate the branch of 1450 is selectively coupled to 1410).
Regarding claims 11 and 12, P teaches that the substrate has a plurality of dielectric layers and a plurality of metal layers that are alternately stacked (as shown in fig 2B).
Regarding claim 13, P teaches that the planar metal structures are respectively in the metal layers (the metal structures are the metal layers, as show in fig 2B).

Allowable Subject Matter
Claim 2, 6-8, 10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845